DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 08/27/2021 and not repeated herein are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Claim Interpretation
Claims 31, 36, and 47 recite the term “about.” This term is relative, however the specification provides a definition for this term. For examination purposes the term “about” is interpreted as meaning with respect to measurable values and ranges due to expected variations known to those skilled in the art, as supported by the instant specification paragraph 0014.
Claims 32 and 41 recite the term “substantially free.” This term is relative, however the specification provides a definition for this term. For examination purposes the term “substantially free” is interpreted as containing less than 100 parts per million (ppm) of the recited compound, as supported by the instant specification paragraph 0027.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 33 states that the solution-polymerized acrylic copolymer is an emulsion polymerized latex copolymer. However, claim 31, from which claim 33 depends, states that the solution-polymerized acrylic copolymer is solution-polymerized, and not emulsion-polymerized. Solution-polymerization and emulsion-polymerization are two distinctly different polymerization methods; the specification as originally filed also states this at [0001], [0006], and [0010]. Therefore, the “emulsion-polymerized latex copolymer” of claim 33 fails to further limit the “solution-polymerized acrylic copolymer” of claim 31. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-33, 36-38, 41-44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Prouvost et al. (WO 2016105504 A1) (previously cited) in view of Matsuda et al. (JP-4683515-B2, herein English machine translation used for all citations) (newly cited).
Regarding claim 31, Prouvost teaches an inside spray coating composition comprising: a liquid (aqueous) carrier; and an acrylic copolymer (emulsion-polymerized latex copolymer) dispersed in the liquid carrier (Prouvost, Par. 0035-0055 and Claims 72, 74, and 75) and mixed with a crosslinking agent (Prouvost, Par. 00104), wherein the acrylic copolymer is a reaction product of monomers (Prouvost, claim 72) comprising: one or more monomers containing one or more cyclic groups and one or more ethylenically-unsaturated groups, at least a portion of such monomers being polycyclic monomers containing ring unsaturation (multi- unsaturated monomers are acrylate monomers (ethylenically-unsaturated group) having unsaturated polycyclic structures (polycyclic group which is ring unsaturated)) (Prouvost, Claim 72 and Par. 0035-0052), and one or more other ethylenically-unsaturated monomers (Prouvost, Claim 72 and 74); and wherein the coating composition has an average viscosity ranging from about 5 seconds to about 40 seconds, pursuant to a viscosity test performed pursuant to ASTM D1200-88 using a Ford Viscosity Cup #4 at 25°C (Prouvost, Claim 72 and Par. 00144); and has a resin solids content ranging from about 10% by weight to about 30% by weight, based on a total weight of the coating composition (Prouvost, claim 72). Prouvost’s viscosity and content ranges are the same as the claimed ranges of about 5 seconds to about 40 seconds and about 10% by weight to about 30% by weight respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Prouvost further teaches that the acrylic copolymer constitutes greater than 65% by weight of the resin solids (Prouvost, Par. 00118), which is the same as the claimed range of greater than 65% and therefore satisfies the claimed range, see MPEP 2131.03
Prouvost does not teach that the acrylic copolymer is a solution-polymerized acrylic copolymer.
Matsuda teaches a coating composition comprising an acrylic copolymer that is obtained by reacting cyclic monomers and unsaturated monomers (Matsuda, Par. 0005-0019). Matsuda further teaches that the acrylic copolymer can be emulsion-polymerized or solution-polymerized and is preferably solution-polymerized (Matsuda, Par. 0024).
Since both Prouvost and Matsuda are analogous art as they both teach coating compositions comprising an acrylic copolymer that is obtained by reacting cyclic monomers and unsaturated monomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Matsuda to modify Prouvost and create the acrylic copolymer by solution-polymerization. This would allow for better handling and workability of the coating (Matsuda, Par. 0024).
Regarding claim 32, modified Prouvost teaches that the monomers used to produce the acrylic copolymer are substantially free of each of BPA, PVC, other halogenated monomers, and styrene (Prouvost, Par. 0005, 00104, 00110-00112, and Claim 90).
Regarding claim 33, modified Prouvost teaches that the acrylic copolymer is a solution-polymerized acrylic copolymer (Matsuda, Par. 0024).
Regarding claim 36, modified Prouvost teaches that the average viscosity of the coating composition ranges from about 15 seconds to about 25 seconds, pursuant to the viscosity test (Prouvost, Par. 00122, 00142, 00144, claim 73), which is the same as the claimed range of about 15 seconds to about 25 seconds, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 37, modified Prouvost teaches that the polycyclic monomers containing ring unsaturation constitute at least 10% by weight and less than 50% of the monomers used to produce the acrylic copolymer (Prouvost, Par. 0049-0052 and Claim 72), which lies within the claimed range of less than 50% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 38, modified Prouvost teaches that the polycyclic monomers containing ring unsaturation comprise bridged cyclic groups, (meth)acrylate monomers, and/or vinyl acetate monomers (Prouvost, Par. 0051).
Regarding claim 41, modified Prouvost teaches that the one or more other ethylenically-unsaturated monomers are each substantially free of cyclic groups (Prouvost, Par. 0059-0062).
Regarding claim 42, modified Prouvost teaches that the one or more other ethylenically-unsaturated monomers comprise: one or more ethylenically-unsaturated, acid or anhydride-functional monomers; one or more non-cyclic (non-aromatic) (meth)acrylates; or combinations thereof (Prouvost, Claims 74-80).
Regarding claim 43, modified Prouvost teaches that the one or more ethylenically-unsaturated, acid or anhydride-functional monomers constitute 5% to 20% by weight of the acrylic copolymer, based on the total weight of the monomers used to produce the acrylic copolymer, which lies within the claimed range of at least 3% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 44, modified Prouvost teaches that the one or more non-cyclic (meth)acrylates have a concentration ranging from 10% by weight to 70% by weight, based on the total weight of the monomers used to produce the acrylic copolymer (Prouvost, Claim 81), which is the same as the claimed range of 10% by weight to 70% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 46, modified Prouvost teaches that the one or more other ethylenically-unsaturated monomers further comprise one or more multi-functional monomers having two or more ethylenically-unsaturated groups and/or one or more polymerizable surfactants (Prouvost, Par. 0059 and 0071).
Regarding claim 47, modified Prouvost teaches that the glass transition temperature of the coating ranges from about 50°C to about 120°C (Prouvost, Par. 00138), which is the same as the claimed range of about 50°C to about 120°C, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 48, modified Prouvost teaches that the liquid carrier comprises water and optionally an organic solvent (Prouvost, Par. 0075).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Prouvost et al. in view of Matsuda et al. as applied to claim 1 above, with Gibanel et al. (WO 2016105502 A1) (previously cited) incorporated by reference.
Regarding claim 39, modified Prouvost teaches the composition of claim 31, wherein the polycyclic monomers containing ring unsaturation comprise styrene-free offset monomers such as those incorporated by reference of Gibanel (Prouvost, Par. 0050), see MPEP 2163.07(b), such as vinyl variations of tricyclodecenyl or norbornene (Gibanel, Par. 0045).
Regarding claim 40, modified Prouvost teaches the composition of claim 31, wherein the polycyclic monomers containing ring unsaturation comprise styrene-free offset monomers such as those incorporated by reference of Gibanel (Prouvost, Par. 0050), see MPEP 2163.07(b), such as norbornene (meth)acrylate (Gibanel, Par. 0045).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Prouvost et al. in view of Matsuda et al. as applied to claim 31 above, and in further view of Gibanel et al. 
Regarding claim 45, modified Prouvost teaches all of the elements of the claimed invention as stated above for claim 31. Modified Prouvost does not teach wherein the one or more other ethylenically-unsaturated monomers comprise one or more oxirane-functional monomers selected from the group consisting of glycidyl acrylate, glycidyl methacrylate, and combinations thereof.
Gibanel teaches an inside spray coating composition comprising a liquid carrier and an acrylic copolymer (emulsion-polymerized latex copolymer) dispersed in the liquid carrier, wherein the acrylic copolymer is a reaction product of monomers comprising one or more ethylenically-unsaturated groups (Gibanel, Claim 1 and Par. 0058-0063). Gibanel further teaches wherein the one or more ethylenically-unsaturated groups comprise glycidyl acrylate (Gibanel, Par. 0063).
Since both modified Prouvost and Gibanel teach inside spray coating composition comprising a liquid carrier and an acrylic copolymer (emulsion-polymerized latex copolymer) dispersed in the liquid carrier, wherein the acrylic copolymer is a reaction product of monomers comprising one or more ethylenically-unsaturated groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gibanel and have the ethylenically-unsaturated monomers of modified Prouvost comprise glycidyl acrylate. This would allow for the ethylenically-unsaturated groups to possess multi-functionality and react with a hydroxyl group of a copolymer chain (Gibanel, Par. 0063, see MPEP 2143).

Response to Arguments
Applicants remarks and amendments filed 02/18/2022 have been fully considered.
Applicant argues that Prouvost and Gibanel do not teach the newly amended claim 1 limitations of a solution-polymerized acrylic copolymer. This is found persuasive.
A new grounds of rejection has been made as stated above. The new grounds of rejection now relies upon newly cited Matsuda to teach the specific limitation regarding the acrylic copolymer being solution-polymerized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782